           Case 2:13-cr-00221-APG-CWH Document 278 Filed 06/02/20 Page 1 of 1



 1
                                 UNITED STATES DISTRICT COURT
 2

 3                                      DISTRICT OF NEVADA

 4   UNITED STATES OF AMERICA,                         CASE NO.: 2:13-CR-00221-APG-CWH
 5                  Plaintiff,
 6                                                     ORDER APPOINTING CJA COUNSEL
     vs.
 7
     SESLEY WILLIAMS,
 8
                    Defendant.
 9

10          For good cause shown, the Federal Public Defender’s Motion to Withdraw (ECF No. 277)
11
     is GRANTED. Consistent with the District of Nevada’s General Order 2020-06, I appoint MARK
12
     EIBERT to represent SESLEY WILLIAMS for the limited purpose of determining whether
13
     Williams may be eligible for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A). Counsel
14

15   may file any petitions, motions, or applications related to that task. The United States Probation

16   Office is authorized to disclose Williams’s Presentence Investigation Report to Mr. Eibert.
17
            DATED: June 2, 2020.
18

19

20
                                                        ANDREW P. GORDON
21                                                      UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27

28
